Citation Nr: 1016406	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable rating for a scar, 
post-laproscopic repair for lysis of adhesions and 
appendectomy. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to 
November 2003.

This matter was last before the Board of Veterans' Affairs 
(Board) in September 2009, at which time it was remanded for 
additional development.  

The Veteran was granted entitlement to service connection for 
a scar, post-laproscopic repair for lysis of adhesions and 
appendectomy, (scar) in a January 2004 rating decision and 
assigned a non-compensable rating, effective December 2003.  
She appealed this decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The 
Board denied her appeal in November 2007 and the Veteran 
appealed that decision to the Court of Appeals for Veterans 
Claims (Court).  The Veteran and VA filed a Joint Motion for 
Remand with the Court.  In a January 2009 Order, the Court 
remanded the claim to the Board for compliance with the 
instructions in the Joint Motion.


FINDINGS OF FACT

1.  The Veteran has reported experiencing pain associated 
with her post-laproscopic repair/appendectomy scar. 

2.  The Veteran has not provided objective evidence of marked 
interference with employment or frequent periods of 
hospitalization related to her post-laproscopic 
repair/appendectomy scar.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent 
disability rating for the service-connected post-laproscopic 
repair/appendectomy scar have been approximated.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7804 (2008).

2.  The criteria for referral of an extraschedular evaluation 
of the post-laproscopic repair/appendectomy scar are not met.  
38 C.F.R. §§ 3.321, 3.321(b)(1), 4.71, 4.71(a), Diagnostic 
Code 7804 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.

Although the notice and assistance provisions of VCAA should 
be provided to a claimant prior to any adjudication of the 
claim, Pelegrini v. Principi, 18 Vet. App. 112 (2004), timing 
errors may be cured by the provision of adequate notice and 
subsequent readjudication.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (prejudicial error analysis is not 
necessary if subsequent notice, followed by readjudication, 
has been provided).

The RO sent the Veteran a letter in March 2007, prior to 
readjudication, which informed her of the requirements needed 
to establish a claim of entitlement to an increased 
evaluation.  In accordance with VCAA, the letter informed the 
Veteran what evidence and information she was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional medical records were 
subsequently added to the claims file.

The Veteran also was informed in a March 2006 letter, as well 
as the March 2007 letter, as to how VA determines appropriate 
disability ratings and sets effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the Veteran has not been provided with a letter 
advising her of the criteria for entitlement to an increased 
evaluation under the specific diagnostic code assigned to her 
disability, the Board observes that the U.S. Court of Appeals 
for Veterans Claims (Court) has held that VCAA notice in a 
claim for increased rating need not be "veteran specific" 
or include reference to impact on daily life or rating 
criteria.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).   
As such, the Board finds that the duty to notify has been 
met.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA has obtained records 
of VA medical center (VAMC) treatment reported by the 
Veteran.  

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  
The Veteran was provided examinations of her scar in October 
2003 November 2006.  However, in January 2009, the Court 
remanded this matter for further assistance to the Veteran in 
the development of the claim, to specifically include the 
provision of another examination of the scar.  In September 
2009, the Board remanded for the provision of an examination 
in compliance with that Joint Motion for Remand.  The Veteran 
was afforded another VA examination in November 2009 and her 
claim was readjudicated in January 2010.  Thus, the Board 
finds that all actions and development directed in the 
September 2009 remand have been completed in full. Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999). 

The Board also finds that VA has fulfilled the duty to assist 
the Veteran with the development of her claim.  As all 
identified, available evidence pertinent to the claim has 
been obtained, the Board finds that there is sufficient 
evidence on file to make a decision and VA has complied with 
due process.  The Veteran has had a meaningful opportunity to 
participate in the development of the claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2009).


Increased Rating Claims

The Veteran is claiming entitlement to an evaluation of, at 
least, 10 percent for her scar.  See January 2010 Statement 
of Accredited Representative.

The Veteran's current 0 percent disability rating is pursuant 
to Diagnostic Code 7804.  Diagnostic Code 7804 is for scars 
that are painful on examination.  38 C.F.R. § 4.118 (2008).  
The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case." 
Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and the demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. §§ 4.10, 4.40, 4.45.

If two (2) evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The medical as well 
as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  In cases such as this, in which the Veteran has 
appealed the initial rating given at the time service 
connection was established, in assigning the initial rating, 
the Board must consider the propriety of assigning one or 
more levels of rating -"staged" ratings- from the initial 
effective date forward, based on evidence as to the severity 
of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-
7 (1999).  Thus, in deciding the claim below, the Board has 
considered whether different ratings may be warranted for 
different time periods based on the evidence of record.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Ratings shall be based, as far as practicable, upon the 
average impairments of earning capacity; however, the 
Secretary shall, from time to time, readjust this schedule of 
ratings in accordance with experience.  To accord justice in 
an exceptional case in which the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

The Veteran's service-connected scar is currently rated under 
Diagnostic Code 7804.  During the pendency of her appeal to 
the Court, the diagnostic criteria for evaluating skin 
disorders, including 38 C.F.R. § 4.118, were substantially 
revised; the revisions were effectuated as of October 23, 
2008.  The new regulation indicates that the revised 
provisions are applicable only to claims received on or after 
October 23, 2008.  Accordingly, these revisions do not apply 
to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  
Rather, the Veteran's claim will be considered solely under 
any applicable scar criteria effective as of the date of the 
claim.

Under Diagnostic Code 7804, in effect prior to October 23, 
2008, the existence of a superficial scar (not associated 
with underlying soft tissue damage) that is painful on 
examination warrants a 10 percent rating, which is the 
maximum rating available under this Diagnostic Code.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

The Veteran was granted service connection for her scar in a 
January 2004 rating decision, which assigned a non-
compensable (zero (0) percent) disability evaluation, 
effective December 2003.  The Veteran submitted a September 
2004 Notice of Disagreement, contending that the zero percent 
evaluation did not accurately reflect the current severity of 
her disability.  

Prior to the January 2004 rating decision, the Veteran 
received an October 2003 VA examination of her scar.  The 
examiner observed a post-appendectomy scar in the right lower 
quadrant.  The scar was measured at 10.5cm by 0.5cm and was 
described as leveled, without evidence of disfigurement, 
ulceration, adherence, tissue loss, keloid formation, hypo- 
or hyper- pigmentation, abnormal texture, or limitation of 
motion. 

The Veteran received another evaluation of her scar in 
November 2006.  The examiner noted that the Veteran 
experienced an appendectomy that was complicated by abdominal 
adhesion formation, treated by laproscopic repair in 1998.  
The examiner measured a scar 5cm by 0.3cm on the right lower 
abdomen which was described as non-tender, non-disfiguring, 
and without evidence of ulceration, adherence, instability, 
tissue loss, keloid formation, hypo- or hyper- pigmentation, 
abnormal texture, inflammation, or edema. 

In January 2009, the Court observed that the Veteran did not 
experience any episodes of pain during the 2006 examination 
that would have allowed the examiner to objectively verify 
any reports of pain and that the examination report did not 
specify whether the discomfort reported by the Veteran was 
related, specifically, to her scar or to the general 
abdominal region.  As such, the Board remanded the claim in 
September 2009 for an additional examination.

A November 2009 VA examiner measured the scar at 11cm by 
0.4cm -less than 6 square inches in area- and stated that the 
scar was painful, but showed no signs of skin breakdown, 
inflammation, edema, keloid formation, or other disabling 
effects.  He described the scar as superficial.  Although the 
examiner stated that the scar was painful, he provided an 
opinion that it was not likely that the pain was solely 
attributable to the service-connected scar.  As explanation 
for this opinion, the examiner noted that there were other 
conditions, including fibromyalgia and/or irritable bowel 
syndrome, that could possibly be responsible for the pain.  
The examiner also noted that there were no significant 
effects on her occupation or usual daily activities.  
Although he also stated that the Veteran had lost two (2) 
weeks of work-time in the past 12 month period due to 
surgery, the examination report does not reflect that the 
surgery was related to the scar.

A January 2010 statement by the Veteran's authorized 
representative reflects the contention that she has clearly 
expressed experiencing pain origination at the scar site.  

The 2009 examiner observed that the scar was superficial and 
painful, but identified other causative factors in the 
production of that pain.  However, he did not state that the 
scar was not responsible for any pain and, under Diagnostic 
Code 7804 (2008), any scar that is painful on examination 
warrants a 10 percent rating.  Further, per Gilbert, the 
Board applies the benefit-of-the-doubt doctrine in the 
Veteran's favor.  1 Vet. App. at 53-56.

As the Veteran's scar does present some evidence of pain, the 
Board finds that a 10 percent rating under Diagnostic Code 
7804 -for a superficial scar that is painful on examination- 
is warranted.  The Board notes that this is the maximum 
rating available under Diagnostic Code 7804 (2008).

The Board has reviewed the record to determine whether or not 
any other Disability Code may be applicable to the Veteran's 
disability (thus entitling her to a higher rating), but the 
maximum schedular evaluation allowable under the applicable 
Diagnostic Codes used for rating skin disabilities is 10 
percent.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 
through 7805.  Although Code 7801, for motion-limiting or 
deep (associated with underlying soft tissue damage) scars, 
allows for a maximum rating of 40 percent, the highest rating 
allowed for scars of more than (and the Veteran's is less 
than) 6 square inches of area is 10 percent; even if the 
Veteran's scar was deep, it would not be rated at more than 
10 percent.  Code 7805 allows for scars to be rated on 
limitation of motion of the affected part, but no examiner 
has observed, and the Veteran has not alleged, any limitation 
of motion related to the scar.  As such, the Board finds that 
there is no basis for applying any other Code for the purpose 
of evaluating the Veteran's scar.

As the Board has determined that the Veteran's disability has 
most closely approximated the criteria for a rating of 10 
percent for the entire time period under consideration, there 
is no basis for, or need to consider, a staged rating.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no objective evidence showing 
that, during the period under consideration, the Veteran's 
service-connected post-laproscopic repair/appendectomy scar 
has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b).  

In this case, there is no evidence of any hospitalization 
associated with the disability in question.  Although the 
Veteran reported to the 2009 examiner that she had missed two 
(2) weeks of work in the past 12 months due to surgery, the 
examination report does not reflect that the surgery was 
specifically related to the scar.  Further, the 2009 examiner 
noted that the scar did not have any significant effects on 
her occupation or usual daily activities.  The Board also 
notes that there is no objective evidence in the claims file 
that her scar markedly interferes with her ability to work, 
above and beyond that contemplated by her separate schedular 
rating.  See 38 C.F.R. § 4.1 (indicating that generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability).  
Therefore, in the absence of objective evidence of any of the 
factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating of ten (10) percent for the post-
laproscopic repair/appendectomy scar is granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


